Filed 9/23/16 In re Mia L. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re MIA L., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                                                F073520

         Plaintiff and Respondent,                                         (Super. Ct. No. 16CEJ600059-1)

                   v.
                                                                                         OPINION
MIA L.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Michael G.
Idiart, Judge.
         Linda K. Harvie, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Detjen, Acting P.J., Franson, J. and McCabe, J.†
†       Judge of the Merced Superior Court assigned by the Chief Justice pursuant to
article IV, section 6 of the California Constitution.
       Appointed counsel for minor Mia L. asked this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to minor, we affirm the juvenile court’s finding and orders.
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
       On January 29, 2016, a petition was filed pursuant to Welfare and Institutions
Code section 602, alleging 14-year-old minor had committed battery upon another girl
(Pen. Code, § 242, a misdemeanor). Minor was reportedly aggressive and beyond
parental control. Minor was taken into custody and she remained detained in Juvenile
Hall pending the jurisdiction hearing.
       At the settlement conference on February 8, 2016, the court denied minor’s
requests for release, citing her suicide attempt, behavioral problems at school, substance
abuse, and history of running away.
       On February 23, 2016, minor admitted the battery allegation, and the juvenile
court set her maximum custody time at six months. She remained detained.
       Allegations of physical abuse by minor’s father were investigated and found
inconclusive. There had been prior referrals for the family, but none had been
substantiated. Probation continued to recommend out-of-home placement.
       On March 16, 2016, the court declared minor a ward of the court and ordered her
into out-of-home placement, over her objections. Minor’s counsel requested a contested
hearing on the recommendations report (Welf. & Inst. Code, § 241.1), but the court
denied the request.
       On March 30, 2016, the minor was being considered for “wraparound services”
and her cousin and her cousin’s husband were being screened for placement. The minor
was to be placed there as soon as the screening and the plan were completed.
       On April 7, 2016, minor filed a notice of appeal.

                                            2.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to minor.
                                         DISPOSITION
       The findings and orders of the juvenile court are affirmed.




                                             3.